In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-2457

U NITED S TATES OF A MERICA,
                                               Plaintiff-Appellee,
                               v.

M ARGARITO S AUCEDO ,
                                           Defendant-Appellant.


          Appeal from the United States District Court
                for the Central District of Illinois.
          No. 3:10-cr-30010-RM—Richard Mills, Judge.



      A RGUED A PRIL 2, 2012—D ECIDED A UGUST 6, 2012




 Before R OVNER, S YKES, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Margarito Saucedo appeals the
denial of his motion to suppress, contending that the
search of his tractor-trailer exceeded the scope of his
consent to search. We affirm.


                               I.
   On January 11, 2010, Trooper Nathan Miller of the
Illinois State Police stopped a Peterbilt tractor-trailer
2                                           No. 11-2457

because it had a paper registration plate that appeared
to be expired. The truck was driven by Margarito
Saucedo. Trooper Miller confirmed that the plate had
expired in November 2009 and ran the truck’s U.S.
D.O.T. number. Trooper Miller advised Saucedo of the
reason for the stop—the expired plate—and Miller also
advised Saucedo that he would be conducting a motor
carrier safety inspection. Trooper Miller requested
Saucedo’s driver’s license, logbook, and paperwork for
the truck, trailer, and load. Saucedo handed over his
license, documentation referencing his license, and
other paperwork; he had no information pertaining to
the load because his trailer was empty. Trooper Miller
ran Saucedo’s license and learned that it was invalid.
  Trooper Miller and Saucedo proceeded to Miller’s
squad car to speak further. The trooper checked
Saucedo’s criminal history and learned that he had prior
convictions for drug distribution and aggravated assault
with a deadly weapon. Trooper Miller asked Saucedo
whether he had any weapons or was carrying any drugs
in the truck or trailer. Saucedo volunteered that the
trooper could “open it.” Trooper Miller then asked
Saucedo if he could search his truck and trailer, and
Saucedo said, “yes.” The trooper again asked Saucedo if
he had any weapons, marijuana or cocaine, and Saucedo
said he had “nothing.” At no time did Saucedo limit
the scope of the search.
  While speaking with Saucedo, Trooper Miller was in
contact with other law enforcement officers because of
Saucedo’s criminal history and because Miller saw some
No. 11-2457                                             3

things that raised his suspicions, including an overabun-
dance of religious paraphernalia and air fresheners
and three cell phones. In addition, Saucedo had given
Miller documentation that noted problems with
Saucedo’s driver’s license. Trooper Miller contacted a
certified canine unit for assistance.
  With Saucedo still in the squad car and having ob-
tained his consent to search, Trooper Miller conducted
a search of the truck and trailer. He began with the
trailer, which was empty. He moved to the tractor
and escorted the passenger, Saucedo’s cousin, to an offi-
cer’s vehicle. Miller returned to the cab of the truck and
began his search. Within a few minutes, he found what
he thought was an alteration to a small alcove that
housed a compartment in the sleeper/bunk area behind
the driver’s seat. Trooper Miller was familiar with
the bunks in Peterbilt trucks and that drew his attention
to the alcove’s black TV and its silver outlining. Using
his flashlight, he could see that the alcove appeared
altered—the TV’s silver outlining showed a depth of the
alcove that, in his words, “was most certainly not cor-
rect.” So he searched. He used a screwdriver to disas-
semble one screw, pulled back the plastic molding
around the alcove, peered in, and found a hidden com-
partment.
  Trooper Miller returned to his squad car and placed
Saucedo in a deputy’s squad car with his cousin. By then
the canine unit, Trooper Maro and his dog Vik, had
arrived. Trooper Miller returned to the cab, removed the
TV and three remaining screws from the molding, and
4                                              No. 11-2457

removed the hidden compartment from the alcove. He
opened it up and found 10 kilograms of cocaine inside.
Trooper Maro then walked Vik around the truck and
Vik alerted at the truck’s side.
  At that point, Trooper Miller had further discussions
with Saucedo. At no time did Saucedo indicate that he
had any difficulty with the English language. Miller
told Saucedo what he had found. But before telling
Saucedo where he found the cocaine, Trooper Miller
asked him where he thought it had been found. Saucedo
said he thought the cocaine was found behind the TV.
Saucedo did not object to the nature of the search or the
fact that Trooper Miller had looked in the hidden com-
partment. Trooper Miller asked Saucedo whether his
truck had been searched before; Saucedo said that it had.
  Unsurprisingly, Saucedo was arrested. Trooper Miller
asked Saucedo why he had given his permission to
search even before Miller asked for it. Saucedo ex-
plained that he’d been searched before and nothing was
found. At one point, Saucedo advised Trooper Miller
that he had diabetes, wasn’t feeling well, and asked
Miller to retrieve one of his prescriptions. Miller did so.
  A grand jury charged Saucedo with conspiracy to
possess with intent to distribute five or more kilograms
of cocaine. Saucedo moved to suppress the cocaine and
the magistrate judge held an evidentiary hearing. The
judge found that Saucedo “clearly understood English
fluently at the time of the stop and knew that he was
consenting to the search of the entire tractor-trailer” and
that “Saucedo was suffering no ill effects due to his
No. 11-2457                                                     5

condition at the time of the traffic stop . . . that affected
his ability to comprehend his situation or to make in-
telligent decisions.” The judge also found that Saucedo
volunteered his consent, that Trooper Miller confirmed
that he could search both the tractor and trailer, and
that “Saucedo did not indicate any limitations on the
scope of his consent.” The district judge adopted the
recommendations and denied the suppression motion.
Saucedo was tried by a jury, convicted as charged,
and sentenced to 240 months’ imprisonment. He
appeals the denial of his suppression motion.


                               II.
   Saucedo argues that Trooper Miller exceeded the
scope of his general consent to search the tractor-trailer
by using a flashlight and screwdriver to remove screws
holding the molding in place that covered a hidden
compartment in the tractor. (Saucedo does not contest
that his consent was freely and voluntarily given.) We
review the district court’s factual findings for clear
error and its legal conclusions de novo. United States
v. Jackson, 598 F.3d 340, 344 (7th Cir.), cert. denied, 131 S. Ct.
435 (2010).
  Consent to search is an exception to the Fourth Amend-
ment’s warrant requirement, id. at 346, but the search
must remain within the scope of consent, id. at 348.
Whether a search remains within the scope of consent
“is a question of fact to be determined from the totality
of all the circumstances.” Id. (quotations and citation
omitted). “The standard for measuring the scope of
6                                               No. 11-2457

consent under the Fourth Amendment is one of objec-
tive reasonableness and asks what the typical rea-
sonable person would have understood by the
exchange between the law enforcement agent and
the person who gives consent.” Id.
   “The scope of a search is generally defined by its ex-
pressed object.” Florida v. Jimeno, 500 U.S. 248, 251 (1991)
(citation omitted) (holding that suspect’s general
consent to search his car included consent to search
containers within the car that might contain drugs
where suspect placed no explicit limitation on the scope
of the search and was aware that the officer would be
looking for drugs). “Where someone with actual or ap-
parent authority consents to a general search, law enforce-
ment may search anywhere within the general area
where the sought-after item could be concealed.” Jackson,
598 F.3d at 348-49. We have stated, albeit in an unpub-
lished order: “When a person is informed that an officer
is looking for drugs in his car and he gives consent
without explicit limitation, the consent permits law
enforcement to search inside compartments and con-
tainers within the car, so long as the compartment or
container can be opened without causing damage.” United
States v. Calvo-Saucedo, 409 F. App’x 21, 24 (7th Cir. 2011).
And as the Supreme Court explained, “[a] reasonable
person may be expected to know that narcotics are gen-
erally carried in some form of a container. Contraband
goods rarely are strewn across the trunk or floor of
a [vehicle].” Jimeno, 500 U.S. at 252.
 Here, Trooper Miller asked Saucedo if he had any
weapons, cannabis or cocaine in his truck or trailer, and
No. 11-2457                                             7

Saucedo answered “no.” At that point, Saucedo volun-
teered that Miller could search, even before Miller re-
quested permission. Trooper Miller specifically asked
Saucedo if he could search his truck and trailer, and
Saucedo answered, “yes.” So Saucedo was well aware
that Miller was looking for drugs. And Saucedo gave
his consent to search without any express limitation.
Thus, his consent allowed Miller to search inside com-
partments in the tractor-trailer, including in the sleeper
area, where drugs could be concealed. This necessarily
included the hidden compartment, which one could
reasonably think might, and in fact did, contain drugs.
If Saucedo didn’t want the hidden compartment to be
searched, he could have limited the scope of the search
to which he consented. See id. (stating that one may
“delimit as he chooses the scope of the search to which
he consents. But if his consent would reasonably be
understood to extend to a particular container, the
Fourth Amendment provides no grounds for requiring
a more explicit authorization.”). He did not. A rea-
sonable person would have understood that by con-
senting to a search of his tractor and trailer for drugs,
Saucedo agreed to permit a search of any compartments
or containers therein that might contain drugs, including
the hidden compartment where the cocaine was ulti-
mately found. See, e.g., id. at 251.
  Saucedo argues that the search exceeded the scope of
his consent because Trooper Miller used a flashlight and
screwdriver to look behind a TV, unscrew the molding,
and remove the hidden compartment from the alcove.
The trooper’s actions, Saucedo claims, contradicted the
8                                               No. 11-2457

principle that “general permission to search does not
include permission to inflict intentional damage to the
places or things to be searched.” United States v. Torres,
32 F.3d 225, 231-32 (7th Cir. 1994) (quotation omitted);
see also United States v. Garcia, 897 F.2d 1413, 1419-20
(7th Cir. 1994) (concluding that the dismantling of door
panels extends beyond a general consent to search a
vehicle because “[t]he opening of door panels is not
normally included in this set of areas to be searched
[for drugs or weapons]” and “[s]uch a search is
inherently invasive”). Saucedo did not assert in the
district court that Trooper Miller damaged the truck and
thus forfeited this argument. Forfeiture aside, the argu-
ment has no traction. Trooper Miller’s actions were not
as invasive as the dismantling of the doors in Garcia.
897 F.2d at 1416 (officers peered through window slot
in door panels and removed door panel).
  Rather, this case is similar to Torres and United States
v. Garcia, 604 F.3d 186 (5th Cir.), cert. denied, 131 S. Ct.
291 (2010). In Torres, an officer used a screwdriver to
remove six screws that secured the cover of a wooden
compartment in a trailer. See 32 F.3d at 228. We held that
it was objectively reasonable for the officer to believe
that the scope of consent allowed him to open the com-
partment by unscrewing the screws. Id. at 232. We dis-
tinguished the officer’s actions in merely releasing
and removing the screws to allow inspection of the com-
partment’s contents with a dismantling of the fabric of
the trailer. Id. In Garcia, while searching the cab of a
truck, an officer used a screwdriver to remove screws
No. 11-2457                                                9

securing a stereo speaker, removed the speaker cover,
and found cocaine. 604 F.3d at 189. In concluding that
the search was within the scope of consent, the court
noted that there was no structural demolition and the
defendant knew the speaker cover was easy to unscrew
and replace without causing damage. Id. at 190-91.
Saucedo suggests that Trooper Miller’s actions caused
damage, but without any evidence that either the com-
partment or tractor was damaged. The removal of the
hidden compartment did not dismantle any functional
part of the tractor; the compartment had no function other
than to conceal drugs, as Saucedo conceded at oral ar-
gument. In contrast, the door panel removed during
the search in Garcia, 897 F.2d at 1416, in part had a legiti-
mate function, as Saucedo also conceded at argument.
  Next, Saucedo argues that a reasonable person in his
shoes would have believed he was consenting to a
search for items that could be identified with the five
senses alone, without the assistance of tools. He com-
pares the hidden compartment to a locked briefcase
found in a trunk. In Jimeno, the Court said that it would
be “likely unreasonable to think that a suspect, by con-
senting to the search of his trunk, has agreed to the break-
ing open of a locked briefcase within the trunk, but it is
otherwise with respect to a closed paper bag.” 500 U.S.
at 251-52. But accessing and opening a hidden compart-
ment is quite different from opening a locked briefcase
or other container. Even though the hidden compart-
ment was covered by a panel, it was not a locked com-
partment that would routinely be present in such a
10                                              No. 11-2457

vehicle, and it was easy for Trooper Miller to unscrew
the molding and remove the compartment.
  Although Saucedo focuses on the hidden compart-
ment’s location in the tractor’s sleeping area rather than
in the cab, he doesn’t offer any reason why the location
matters, particularly since he gave broad consent to
search his tractor and trailer without limitation. His
view contradicts the rule that officers conducting a
consent search “may search anywhere within the
general area where the sought-after item could be con-
cealed.” Jackson, 598 F.3d at 348-49. The sleeping area is
within the tractor and, as the facts demonstrate, drugs
could be—and were—concealed there.
  Saucedo complains that he did not have the oppor-
tunity to object to the search’s scope because he was
seated in the squad car and out of view. He acknowl-
edges that we have permitted officers to search for
and open hidden compartments in vehicles based on a
general consent to search the vehicle. See, e.g., Torres, 32
F.3d at 231-32 (upholding search where officer used
screwdriver to release six screws and allow removal of
the cover of a wooden compartment); accord Garcia, 604
F.3d at 190-91 (upholding search of truck cab where
officers used screwdriver to remove screws securing
speaker cover as within the scope of consent to search
the truck and trailer). In those cases, that the suspect
observed the search and did not object was not a
necessary condition to finding that the search was
within the scope of consent. See, e..g., Calvo-Saucedo, 409
F. App’x at 24 (holding district court did not clearly err
No. 11-2457                                                 11

in finding that “even if [suspect’s] initial consent was
somehow limited in scope, he agreed to broaden his
consent . . . by watching but failing to protest” the officer’s
actions in removing the molding and “even if [the
suspect] could not see [the] search, lifting the molding
was within the scope of [his] initial consent”); Torres,
32 F.3d at 231 (relying on the breadth of consent given
to search “any part, compartment, or trunk of the
vehicle and the contents of any object or container
found therein”). Instead, we contrasted what the
suspect did or didn’t do with what he could have done
to limit or withdraw the scope of the broad consent he
had already given. See, e..g., Torres, 32 F.3d at 231
(suspect stood by silently as officer requested, obtained,
and used a screwdriver to open the box); United States
v. Maldonado, 38 F.3d 936, 940 (7th Cir. 1994) (suspect
gave agents consent to search his luggage for drugs
and nodded his head in response to agent’s request
for further consent to search juicer boxes found inside
luggage).
  As for Saucedo’s other arguments, the magistrate
judge found that Saucedo was not suffering ill effects
due to his diabetes at the time of the traffic stop or
during the search that affected his ability to compre-
hend the situation or make intelligent decisions. The
district judge adopted the magistrate judge’s findings.
Saucedo has not shown that these findings were
clearly erroneous. Nor has he shown that the court
clearly erred in finding that he spoke and understood
English fluently at the time of the stop and knew he was
consenting to the search of the entire tractor-trailer.
12                                             No. 11-2457

Furthermore, contrary to Saucedo’s claim, upholding
the district court’s decision does not mean that when-
ever law enforcement officers mention drugs and then
ask for consent to search a vehicle, they may take apart
any portion of the vehicle in search of drugs. Officers
would still be limited by what is objectively reasonable
under the circumstances, and a general consent to
search does not authorize them to “inflict intentional
damage to the places or things to be searched.” Torres,
32 F.3d at 231-32. Of course, as noted, suspects may
limit the scope of a consent search. See, e.g., Jimeno, 500
U.S. at 252.


                           III.
  We affirm Saucedo’s conviction and the district
court’s judgment.




                           8-6-12